If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re DONALD, Minors.                                              February 28, 2019

                                                                   No. 342984
                                                                   Eaton Circuit Court
                                                                   Family Division
                                                                   LC No. 17-019750-NA


Before: CAMERON, P.J., and BECKERING and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J., (concurring).

        I concur in the result of the majority opinion, however for a more limited reason. It is
clear that the children in this case were severely abused by respondent’s then husband who was
living in the house at the time.

         The majority opinion indicates that regardless of whether respondent was the perpetrator,
the trial court did not clearly err in concluding that termination was warranted under MCL
712A.19b(3)(b)(ii) and this Court need only find one statutory ground was established by clear
and convincing evidence to terminate parental rights. In re Ellis, 294 Mich. App. 30, 32; 817
NW2d 111 (2011). Because I agree with this finding, I concur in the result. While the trial court
found that respondent committed some of the acts of abuse against the children, it focused more
on the depth of the abuse and that respondent allowed it to go on, even if she did not commit “a
lot of the abuse herself.”

       Recanting by witnesses in domestic violence situations is very common. The evidence
may be equivocal regarding whether respondent committed the heinous acts of child abuse in this
case, however it is clear respondent did not protect nor prevent her children from abuse by her
husband as required by MCL 712A.19b(3)(b)(ii).

                                                            /s/ Amy Ronayne Krause